COURT REPORTER'S REQUEST FOR EXTENSION OF TIME
                            THIS RECORD IS DUE ON                   \-     -l5 6th COURT
                                                                                     FILED IN
                                                                                         OF APPEALS
                                                                                         TEXARKANA, TEXAS
              THIS RECORD WAS ORIGINALLY DUE ON                                    \   -31-114
                                                                                       1/8/2015 10:22:09 AM
                              I AM REQUESTING                     O       DAYS             DEBBIE AUTREY
                                                                                               Clerk
              THIS RECORD IS APPROXIMATELY tACO PAGES LONG
                   IS THIS APPEAL ACCELERATED? 	                             YES VIC-10


  SIXTH COURT OF APPEALS CAUSE NO. 0 lo -1 14 — \                           kO -CP     )), Olo -11
                                                                                                 \ -	 no   \ 1-1-C2-
  STYLE OF CASE: (1054_L
                      l
  TRIAL COURT ,361-0()
  TRIAL COURT CAUSE NO.               al
 I am responsible for preparing a record in this appeal, but am unable to file the record by the
 original due date for the following reason(s): (Check all that apply — attach additional pages if necessary.)

 1:1	     To the best of my knowledge, the Appellant has made no claim of indigence, or has been
          found to be not indigent, and has failed to either pay the required fee or to make
          arrangements to pay the fee for preparing the record.

          My duties listed below preclude working on this record: \JOnf Y nr; nn nthpf
          .04,74)tiM AM -Scfnr15(6)9	           OM 50	                \nn,\)-0 ,nnt
           Otoreck cryn ioNF, one,




LI	      Other (explain):
In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on
counsel for all parties to the trial court's judgment or order being appealed. I further certify by
my signature below that the information contained in this notice is true and within my personal
knowledge.


  \---	     -‘5
Date

qa3 - LIO g -                                                  ch\\Q     ICCO'ff\an
Office Phone Number                                       Printed Name

                                                               Cs) uf	     yorktr
E-mail address (if available)                             Official Title


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for Appellant(s):                            Lead Counsel for Appellee(s):

Name:     LJa0y, 91A CC                                   Name: Lel f (1 wkoenno

Address: PO \.9.DOV \\                                   Address: ? c:3 ly))/ 091

                 \\Q    151-03                                 Cavegn\A\\L nlS 140t5

                                                         Phone No. g o3 - 140R —          WO
                                                         Attorney for: c<Ayik




     FAX TO: Molly Pate (Deputy Criminal Clerk) or Kim Robinson (Deputy Civil Clerk)

                                   Sixth Court of Appeals, Texarkana, at

                                                903 798-3034

                              (to be followed by a printed version by mail)